Citation Nr: 1228795	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-33 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, characterized by depression and anxiety.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel










INTRODUCTION

The Veteran served on active duty from December 1977 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to afford the Veteran a VA psychiatric examination.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDING OF FACT

The Veteran's current acquired psychiatric disability, characterized by depression had its onset during service and is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

The Veteran's enlistment examination from October 1977 did not indicate any psychiatric abnormality and he did not report a history of depression or any other psychiatric disability at that time.  There is no evidence of psychiatric treatment in service for a psychiatric disability, however, in a March 1978 Report of Medical History, the Veteran noted a history of depression, but no explanation was provided by the medical officer.  There is no separation examination of record.

The Veteran's post-service VA treatment records reflect current, clinical diagnoses of anxiety and depression.

Based on the above, the Veteran was afforded a VA psychiatric examination in August 2010 pursuant to the July 2010 Board Remand.  There, the Veteran reported that he injured his back during service (a condition for which he is not service-connected) and that he became depressed as a result of his inability to work due to his back pain.  In this regard, the Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  It therefore must follow that the Veteran may also attest to an injury incurred in service as this is an experience he had first-hand, unfiltered by any other individual.  He indicated that he worked only a couple of months after discharge but was unable to continue because of the level of pain in his back.

Based on her review of the claims file and her clinical evaluation of the Veteran, the VA examiner diagnosed the Veteran with major depressive disorder with psychotic symptoms and anxiety disorder.  As to the etiology of his major depressive disorder, the examiner opined:

The Major Depressive disorder is related, as military records substantiate, ongoing bouts of depression in the [claims] file.  He clearly links the depression to his fall, and the subsequent limitations of his back, which are outlined on the military discharge statement, in terms of lifting.  The depression is at least likely as not related to active duty; however, the onset cannot be determined because the depression may have been preexisting, it was exacerbated in the service...The veteran is found to suffer disability from a mental condition related to the fall in the military, subsequent pain with limitations, and deterioration of the condition has caused depression.  It is at least as likely as not that depression is connected to the military, and due to the injury suffered.  I view the anxiety as occurring periodically, but unrelated to active duty.

The August 2010 VA examiner, who is a psychologist, provided an explanation for her medical conclusion with the Veteran's entire medical history in consideration.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  The examiner's medical opinion provides probative medical evidence in favor of the Veteran's claim as she established the requisite nexus between the Veteran's current acquired psychiatric disability, specifically his major depressive disorder, and his military service.  It is noted that the examiner did not believe that the Veteran's anxiety disorder was related to military service.

In addition to the above positive medical evidence (provided by the VA examiner), which supports the claim for service connection, the Veteran has essentially argued that he has experienced symptoms of depression since service.  The Board finds his statements to be credible, as they have remained consistent throughout the claims and appeal process, and weigh in favor of his claim for service connection for an acquired psychiatric disability.  The Veteran has described symptoms consistent with major depressive disorder, particularly feeling depressed, and is certainly competent to report on symptoms that he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

In short, the Board finds the Veteran's statements, that his symptoms began as a result of his military service to be credible.  Thus, the Board also finds that the favorable evidence (the March 1978 note of depression prior to separation from service, the VA examiner's medical opinion, and the Veteran's lay statements) are highly probative in establishing that the Veteran's currently demonstrated acquired psychiatric disability is as likely as not related to his active service.  In fact, there is no other probative medical evidence of record against the Veteran's claim for service connection for his acquired psychiatric disability.

Consequently, the Board concludes that all elements of a service connection claim have been met, namely, that the Veteran noted his depression in service and that there is a nexus between his depression in service and his current acquired psychiatric disability.

For the reasons and bases set forth above, the Board finds that service connection for depression is warranted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran, and the claim for service connection for an acquired psychiatric disability, characterized by depression, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In reaching this conclusion, the Board notes that the Veteran is not service connected for his lower back disability, as it has previously been found that his back disability existed prior to his time in military service and was not permanently aggravated by his military service, to include as a result of his in-service fall.  The medical opinion which supports service connection for a psychiatric disability also does not support service connection for the Veteran's lower back disability, as the examiner linked the Veteran's depression to his fall in service in which he injured his back, but not specifically to his current lower back disability.  It was acknowledged that the Veteran fell in service, and while he may believe that this fall caused his current back disability, such a conclusion has yet to be supported by the medical evidence of record.  As such, this decision should not be taken as evidence that service connection is warranted for a lower back disability.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

Service connection for an acquired psychiatric disability, characterized by depression is granted.

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


